Title: George Long to James Madison, 4 December 1826
From: Long, George
To: Madison, James


                        
                            
                                To the Rector & visitors of the University.
                            
                            
                                
                                    
                                
                                
                            
                        
                        I have considered the subject of the letter addressed to the Rector by Mr Everett,
                            recommending a gentleman as a fit person for teaching the antient languages. It is now some time, at least nearly a year,
                            since I have thought about having some assistance in my Duties. An able and respectable teacher might be of considerable
                            advantage to the institution in relieving me from part of the most irksome labor, and also in many other ways which might
                            easily be suggested It is a matter of the utmost importance that the recommendations such a person brings, should be
                            above all suspicion, & that actual examination also should be used to confirm such testimony–There is nothing but
                            the youth of some of my class that could make a choice from among them at all objectionable: but I am afraid this would be
                            a serious difficulty.
                        In the enactments there are some observations on the subject of Professors having assistants: I do not object
                            to the terms there prescribed, but I should wish to know more fully the views of the visitors, what compensation ought to
                            be given to an assistant & whether it ought to be fixed or vary with the variations in the number of the class–If
                            the visitors can find a few minutes for the consideration of this business, I shall feel much obliged to them.
                        
                            
                            G Long
                        
                        
                            
                                
                            
                        
                    